AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of this 30th day of October,
2006, between LIBERTY FALLS, LLC, an Ohio limited liability company (“Seller”),
TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company (“Buyer”) and
DAVE CHRESTENSEN and TODD CRAWFORD (each a “Guarantor,” and collectively,
“Guarantors”).

RECITALS

A. Seller owns certain real property located in Butler County, Ohio and more
specifically described in Exhibit A attached hereto and incorporated herein (the
“Land”), commonly known as 6770 Cincinnati-Dayton Road and such other assets, as
the same are herein described.

B. Seller desires to sell to Buyer and Buyer desires to purchase from Seller the
Property (hereinafter defined).

C. The “Effective Date” of this Agreement shall be the date on which this
Agreement is fully executed by all parties, as evidenced by the latest date
inserted next to the signature block of each party.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.

1.1. The purchase and sale includes, and at the Close of Escrow (hereinafter
defined) Seller shall sell, transfer, grant and assign to Buyer, Seller’s entire
right and interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):

1.1.1. The Land, together with all structures, buildings, improvements,
machinery, fixtures, and equipment affixed or attached to the Land and all
easements, development rights, rights of way, and other rights appurtenant to
the Land (all of the foregoing being collectively referred to herein as the
“Real Property”);

1.1.2. The lease with the Sisters of Mercy of Hamilton, Ohio d/b/a Mercy
Hospital of Fairfield (the “Tenant”), including associated amendments, leasing
the Real Property in accordance with the terms set forth on Exhibit B and
otherwise to the reasonable satisfaction of Buyer, to be fully executed prior to
the Close of Escrow (hereafter the “Lease”), together with all security
deposits, other deposits held in connection with the Lease, Lease guarantees and
other similar credit enhancements providing additional security for the Lease;

1.1.3. All tangible and intangible personal property owned by Seller located on
or used in connection with the Real Property, including, specifically, without
limitation, equipment, furniture, tools and supplies, any website maintained by
Seller and all related intangibles (the “Personal Property”);

1.1.4. All service contracts, agreements, warranties and guaranties relating to
the operation, use or maintenance of the Property (the “Contracts”); and

1.1.5. To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

2. Purchase Price. The total Purchase Price of the Property shall be Seven
Million SixHundred Thousand and No/100 Dollars ($7,600,000.00) (the “Purchase
Price”), and payable as follows:

2.1. Deposit/Further Payments.

2.1.1. Provided this agreement has not been sooner terminated, Buyer shall
deposit with LandAmerica Commercial Services, Mn: Gale Hunt, Telephone:
949-930-9307, Facsimile: 714-459-7203 1920 Main Street, 12th Floor, Irvine,
California 92614 (“Escrow Holder”) the amount of One Hundred Thousand and No/100
Dollars ($100,000.00) (the “Initial Deposit”) on the date that is the later of
(a) fifteen (15) days following the Effective Date; or (b) five (5) business
days following receipt by Buyer of the fully executed Lease. Escrow Holder shall
immediately release the Initial Deposit to Seller.

2.1.2. No later than the date which is forty-five (45) days after the
EffectiveDate, and absent the termination of this Agreement, Buyer shall deliver
to Escrow Holder the additional sum of One Hundred Thousand and. No/100 Dollars
($100,000.00), (the “Additional Deposit” and together with the Initial Deposit,
the “Deposit”). Escrow Holder shall retain the Additional Deposit until the
Close of Escrow or earlier termination of this Agreement.

2.1.3. On or before the Close of Escrow, Buyer shall deposit with the
EscrowHolder to be held in Escrow the balance of the Purchase Price, in
immediately available funds by wire transfer made payable to the Escrow Holder.

2.1.4. If this Agreement is terminated in accordance with its terms, the
Depositshall be paid to the party entitled to retain it, as provided in this
Agreement.

3. Title and Survey.

3.1. Title Insurance. No later than ten (10) days following the Effective Date,
Seller shall order a current title insurance commitment and/or preliminary title
report for the Real Property, including legible copies of all items identified
as exceptions therein (the “Title Documents”). Seller shall, at Seller’s sole
expense, cause Land America Title Company (the “Title Company”) to issue an
Extended Coverage ALTA Owner’s Policy of Title Insurance, together with title
policy endorsements as requested by Buyer (the “Title Policy”) for and on behalf
of Buyer in the total amount of the Purchase Price and obtainable at standard
rates insuring good, marketable and insurable title in and to the Real Property.
Buyer shall pay for the cost of the lender title insurance policy, if any. The
Title Policy shall be free and clear of exceptions except as follows:

3.1.1. Real property taxes and assessments, which are a lien not yet due;

3.1.2. The Permitted Exceptions (hereinafter defined) included in the Title
Policy and approved by Buyer in accordance with this Agreement.

3.2. Survey. On or before the Effective Date, Seller shall either (a) deliver an
existing ALTA survey of the Real Property (the “Existing Survey”) to Buyer or
(b) notify Buyer that an Existing Survey is not available. No later than ten
(10) days following the Effective Date, Buyer shall order an update of the
Existing Survey or a new ALTA survey of the Real Property if no Existing Survey
is provided by Seller (the “Survey”). Buyer shall be responsible for all costs
associated with the Survey.

4. Due Diligence Items.

4.1. Seller shall, within five (5) days after the Effective Date (the “Delivery
Date”), deliver to Buyer each of the following due diligence items in Seller’s
possession or reasonably available to Seller (collectively, the “Due Diligence
Items”):

4.1.1. Copies of any and all existing surveys (ALTA, boundary or otherwise) or
plats of the Real Property;

4.1.2. Copies of any existing owner/lender title insurance policies for the Real
Property or any portion thereof;

4.1.3 A draft copy of a proposed lease to be entered into with respect to the
Real Property;

4.1.4. A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Real Property, if any, together with copies of the same;

4.1.5. All site plans, leasing plans, existing or proposed building plans,
drawings, environmental, mechanical, electrical, structural, soils and similar
reports and/or audits and plans and specifications relative to the Real Property
in the possession of Seller or under the control of Seller, if any;

4.1.6. True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;

4.1.7. A schedule of all current or pending litigation with respect to the
Property or any part thereof, if any, or otherwise with respect to Seller that
might have a material adverse effect on Seller’s ability to perform hereunder,
together with a brief description of each such proceeding;

4.1.8. Copies of tiles and records relating to the ownership of the Real
Property (provided, however, with Buyer’s consent such files and records may be
made available for inspection by Buyer during ordinary business hours at
Seller’s management office);

4.1.9. A “Phase I” environmental report for the Property.

5. Inspections.

5.1. Procedure; Indemnity. Buyer, at its sole expense, shall have the right to
conduct feasibility, environmental, engineering, title, survey and physical
studies of the Real Property at any time from and after the Effective Date and
for a period of ninety (90) days thereafter (the “Due Diligence Period”);
provided, however, if the Due Diligence Items are not delivered on the Delivery
Date, Buyer may, by written notice delivered prior to the conclusion of the Due
Diligence Period, extend the Due Diligence Period for a period equal to the
associated delay in delivery of such materials beyond the Delivery Date. Buyer
and its duly authorized agents or representatives shall be permitted to enter
upon the Real Property at all reasonable times during the Due Diligence Period
in order to conduct engineering studies, soil tests and any other inspections
and/or tests that Buyer may deem necessary or advisable (collectively, the
“Inspections”). Buyer agrees to promptly discharge any liens that may be imposed
against the Real Property as a result of Buyer’s Inspections and to defend,
indemnify and hold Seller harmless from all claims, suits, losses, costs,
expenses (including without limitation court costs and attorneys’ fees),
liabilities, judgments and damages incurred by Seller as a result of any
Inspections performed by Buyer.

5.2. Approval.

5.2.1. Buyer shall have until the conclusion of the Due Diligence Period (as the
same may be extended in accordance with the terms of this Paragraph 5) to
approve or disapprove the Inspections, the Due Diligence Items and Buyer’s
evaluation of the Real Property. If Buyer shall fail to deliver a written notice
to Seller and Escrow Holder within the Due Diligence Period approving the
condition of the Real Property, this Agreement shall thereupon be automatically
terminated, Buyer shall not be entitled to purchase the Real Property, Seller
shall not be obligated to sell the Real Property to Buyer and the parties shall
be relieved of any further obligation to each other with respect to the Real
Property. Upon such termination, Seller shall be entitled to retain the Initial
Deposit and the Second Deposit (if it has been made).

5.2.2. Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that if this Agreement is terminated for any reason, Buyer shall promptly
and at its sole expense return to Seller all Due Diligence items delivered by
Seller to Buyer in connection with Buyer’s inspection of the Real Property.

5.2.3. Procedure for Approval of Title. Buyer shall have the Due Diligence
Period to review and approve, in writing, the condition of the title to the Real
Property; provided, however Buyer shall have a minimum of thirty (30) days to
review the Title Documents and the Survey after Buyer’s receipt of both the
Title Documents and the Survey (the “Title Review Period”). Upon request, Buyer
will notify Escrow Holder and Seller when Buyer has received both the Title
Documents and the Survey so that the Title Review Period can be determined. If
the Due Diligence Period is scheduled to expire prior to the Title Review
Period, the Due Diligence Period shall be extended automatically to coincide
with the expiration of the Title Review Period, and any reference to the Title
Review Period and the Due Diligence Period in this Agreement shall mean the same
date. If the Title Documents or the Survey reflect or disclose any defect,
exception or other matter affecting the Real Property (“Title Defects”) that is
unacceptable to Buyer, then Buyer shall provide Seller with written notice of
Buyer’s objections (“Buyer’s Objections”) no later than the conclusion of the
Due Diligence Period; provided, however, if Buyer shall fail to notify Seller in
writing within the Due Diligence Period either that the condition of title is
acceptable or of any specific objections to the state of title to the Real
Property, then Buyer shall be deemed to have objected to all exceptions to title
or other conditions or matters which are shown on the Survey or described in the
Title Documents except as provided below. Seller may, at its sole option, elect,
by written notice given to Buyer within three (3) days following the conclusion
of the Due Diligence Period (“Seller’s Notice Period”), to cure or remove the
objections made or deemed to have been made by Buyer; provided, however, Seller
shall in all events have the obligation to (i) act in good faith in making such
election and curing any Title Defects that Seller elects to cure,
(ii) specifically remove any monetary encumbrances affecting the Real Property,
and (iii) remove any Title Defect that attaches to the Real Property subsequent
to the conclusion of the Due Diligence Period. The failure of Seller to deliver
written notice electing to cure Buyer’s Objections during Seller’s Notice Period
shall be deemed an election by Seller not to cure Buyer’s Objections. Should
Seller elect to attempt to cure or remove Buyer’s Objections, Seller shall have
fifteen (15) days from the conclusion of the Due Diligence Period (“Cure
Period”) in which to accomplish the cure. If Seller elects (or is deemed to have
elected) not to cure or remove any objection, then Buyer shall be entitled to
either (i) terminate this Agreement (in which case Seller shall be entitled to
retain the Initial Deposit and the Second Deposit if it has been made); or
(ii) waive any objections that Seller has not elected to cure and close this
transaction as otherwise contemplated herein, The failure of Buyer to provide
written notice to Seller within ten (10) days following the expiration of
Seller’s Notice Period waiving any objections Seller has not elected to cure
shall be deemed an election by Buyer to terminate this Agreement. Any exceptions
to title accepted by Buyer pursuant to the terms of this paragraph shall be
deemed “Permitted Exceptions”. If the Title Review Period, as extended by the
notice and cure periods provided above, extends beyond the Close of Escrow, the
Close of Escrow shall be extended accordingly. Notwithstanding the foregoing,
the parties agree that Seller shall satisfy all monetary liens, including
mechanics’ liens, at or before the Close of Escrow, and no such liens shall
constitute Permitted Exceptions.

6. Escrow.

6.1. Opening. Purchase and sale of the Property shall be consummated through an
escrow (the “Escrow”) to be opened with Escrow Holder within three (3) business
days following the Effective Date. This Agreement shall be considered the escrow
instructions between the parties, with such further consistent written
instructions as Escrow Holder shall require in order to clarify its duties and
responsibilities. If Escrow Holder shall require further Escrow instructions,
Escrow Holder may prepare such instructions on its usual form. Such further
instructions shall, so long as not inconsistent with the terms of this
Agreement, be promptly signed by Buyer and Seller and returned to Escrow Holder
within three (3) business days of receipt thereof. If of any conflict between
the terms and conditions of this Agreement and any further Escrow instructions,
the terms and conditions of this Agreement shall control,

6.2. Close of Escrow. Subject to the extension rights set forth in this
Agreement, Escrow shall close at a mutually agreeable date (“Close of Escrow”)
within ten (10) days after the later of (i) the expiration of the Due Diligence
Period or (ii) Seller’s receipt of a Certificate of Occupancy for the building
being constructed on the Property; provided, however, that Buyer may, at Buyer’s
election, and upon payment of Twenty-Five Thousand and No/100 Dollars
($25,000.00) on each occasion, extend the Close of Escrow on not more than one
(1) occasion for an additional period of thirty (30) days. Any payments received
by Seller pursuant hereto shall be applied to the Purchase Price at the Close of
Escrow. In addition, Buyer will be given a credit of Eight Hundred Thousand and
No/100 Dollars ($800,000.00) toward the Purchase Price at Closing for certain
matters related to the Lease. Notwithstanding the foregoing, if the certificate
of occupancy has not been issued by the date which is fifteen months after the
Effective Date, this Agreement shall automatically terminate and the entire
Deposit shall be returned to the Buyer.

              6.3.   Buyer Required to Deliver. Buyer shall deliver to Escrow
the following:      
 
    6.3.1.     in accordance with Paragraph 2, the Deposit;

6.3.2. On or before the Close of Escrow, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Escrow Holder that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property,
(ii) Title Company has committed to issue and deliver the Title Policy to Buyer,
and (iii) the only impediment to the Close of Escrow is delivery of such amount
by or on behalf of Buyer;

6.3.3. On or before the Close of Escrow, such other documents as Escrow Holder
may reasonably require from Buyer in order to issue the Title Policy; and

6.3.4. A counterpart original of an Assignment and Assumption Agreement in the
form attached hereto as Exhibit C (the “Assignment Agreement”), duly executed by
Buyer assigning all of Seller’s right, title and interest in and to the Lease,
Contracts and Permits from and after the Close of Escrow.

6.4. Seller Required to Deliver. On or before the Close of Escrow, Seller shall
deliver to Escrow or Buyer, as applicable, the following:

6.4.1. A duly executed and acknowledged special warranty deed, conveying fee
title to the Real Property in favor of Buyer;

6.4.2. A completed Certificate of Non-Foreign Status, duly executed by Seller
under penalty of perjury;

6.4.3. A Bill of Sale, for the Personal Property, if any, in favor of Buyer and
duly executed by Seller;

6.4.4. Such other documents as Escrow Holder may require from Seller in order to
issue the Title Policy;

6.4.5. Tenant’s estoppel certificate and SNDA as required by and provided for in
Paragraph 9.1.4;

6.4.6. A counterpart original of the Assignment Agreement duly executed by
Seller, assigning all of Seller’s right, title and interest in and to the Lease,
Contracts and Permits to Buyer from and after the Close of Escrow;

6.4.7. To Buyer, all keys to all buildings and other improvements located on the
Real Property, combinations to any safes thereon, and security devices therein
in Seller’s possession;

6.4.8. A letter from Seller addressed to the Tenant informing the Tenant of the
change in ownership;

6.4.9. To Buyer, the original Lease;

6.4.10. To Buyer, all records and files relating to the management or operation
of the Real Property, including, without limitation, all insurance policies, all
service contracts, all tenant files (including correspondence), property tax
bills, insurance, and property taxes;

6.4.11. A customary “gap” indemnity; and

6.4.12. A Reciprocal Access and Easement Agreement (“REA”) permitting all
necessary means of access to the Property across that land retained by the
Seller, as more specifically shown on the drawing entitled “Liberty Falls —
Preliminary Site Plan “G” attached hereto as part of Exhibit A (the “Retained
Parcel”).

              6.5.   Buyer’s Costs. Buyer shall pay the following:      
 
    6.5.1.     One-half (1/2) of Escrow Holder’s fee, costs and expenses; and

6.5.2. All other costs customarily borne by purchasers of real property in
Butler County, Ohio, which costs are not being paid by Seller in accordance with
Paragraph 3 of this Agreement.

              6.6.   Seller’s Costs. Seller shall pay the following:      
 
    6.6.1.     One-half (1/2) of Escrow Holder’s fees, costs and expenses;
 
    6.6.2.     The cost of recording the Deed and any transfer tax;
 
    6.6.3.     Title Company premiums for the Title Policy;

6.6.4. All costs, fees and expenses associated with last Eight Hundred Thousand
and No/100 Dollars ($800,000.00) of the Purchase Price, including but not
limited to, recording taxes and title insurance costs (that is to say, all costs
paid by Buyer will be based on a purchase price of $6,800,000.00) ; and

6.6.5. All other costs customarily borne by sellers of real property in Butler
County, Ohio.

6.7. Prorations.

6.7.1. Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Close of Escrow with Buyer being deemed the owner of the
Property as of the Close of Escrow:

(a) Taxes and Assessments. All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Close of Escrow occurs based upon
the actual number of days in the tax year. With respect to any portion of the
Taxes which are payable by the Tenant directly to the authorities, no proration
or adjustment shall be made. The proration for Taxes shall be based upon the
most recently issued tax bill for the Property. If the most recent tax bill is
not for the current tax year, then the parties shall reprorate within thirty
(30) days of the receipt of the tax bill for the current tax year. Upon the
Close of Escrow and subject to the adjustment provided above, Buyer shall be
responsible for real estate taxes and assessments on the Property payable from
and after the Close of Escrow.

(b) Rents. Buyer will receive a credit at the Close of Escrow for all rents
collected by Seller prior to the Close of Escrow and allocable to the period
from and after the Close of Escrow based upon the actual number of days in the
month. No credit shall be given Seller for accrued and unpaid rent or any other
non-current sums due from Tenant until these sums are paid, and Seller shall
retain the right to collect any such rent provided Seller does not sue to evict
the Tenant or terminate the Lease. Buyer shall cooperate with Seller after the
Close, of Escrow to collect any rent under the Lease which has accrued as of the
Close of Escrow; provided, however, Buyer shall not be obligated to sue the
Tenant or exercise any legal remedies under the Lease or to incur any expense
over and above its own regular collection expenses. All payments collected from
Tenant after Close of Escrow shall first be applied to the month in which the
Close of Escrow occurs, then to any rent due to Buyer for the period after the
Close of Escrow and finally to any rent due to Seller for the period prior to
the Close of Escrow; provided, however, notwithstanding the foregoing, if Seller
collects any payments from Tenant after the Close of Escrow through its own
collection efforts, Seller may first apply such payments to rent due Seller for
the period prior to the Close of Escrow.

(c) CAM Expenses. To the extent that Tenant is reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at the Close of Escrow and again
subsequent to the Close of Escrow, as of the date of the Close of Escrow on a
lease-by-lease basis with each party being entitled to receive a portion of the
CAM Charges payable under the Lease for the CAM Lease Year in which the Close of
Escrow occurs, which portion shall be equal to the actual CAM Charges incurred
during the party’s respective periods of ownership of the Property during the
CAM Lease Year. As used herein, the term “CAM Lease Year” means the twelve
(12) month period as to which annual CAM Charges are owed under each Lease. Five
(5) days prior to Close of Escrow Seller shall submit to Buyer an itemization of
its actual CAM Charges operating expenses through such date and the amount of
CAM Charges received by Seller as of such date, together with an estimate of CAM
Charges to be incurred to, but not including, the Close of Escrow. If Seller has
received CAM Charges payments in excess of its actual CAM Charges operating
expenses, Buyer shall be entitled to receive a credit against the Purchase Price
for the excess. If Seller has received CAM Charges payments less than its actual
CAM Charges operating expenses, to the extent that the Lease provide for a “true
up” at the end of the CAM Lease Year, Seller shall be entitled to receive any
deficit but only after Buyer has received any true up payment from the Tenant.
Upon receipt by either party of any CAM Charge true up payment from the Tenant,
the party receiving the same shall provide to the other party its allocable
share of the “true up” payment within five (5) days of the receipt thereof. To
assist Buyer in preparing “true up” reconciliation at the end of the CAM Lease
Year, Seller shall deliver to Buyer at the Close of Escrow records of all of
Seller’s CAM Charge expenditures.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Close of Escrow occurs (the “Current Billing Period”), shall be prorated on a
per diem basis based upon the number of days in the Current Billing Period prior
to the Close of Escrow and the number of days in the Current Billing Period from
and after the Close of Escrow, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Close of Escrow, then such proration
shall be made on an estimated basis based upon the most recently issued bills,
subject to readjustment upon receipt of actual bills.

(e) Security Deposits; Prepaid Rents< Prepaid rentals and other tenant charges
and the security deposit (including any portion thereof which may be designated
as prepaid rent) under the Lease, shall he credited against the Purchase Price,
and upon the Close of Escrow, Buyer shall assume full responsibility for all
security deposits to be refunded to the Tenant under the Lease (to the extent
the same are required to be refunded by the terms of the Lease). If the security
deposit is in the form of a letter of credit or other financial instruments (a
“Non-Cash Security Deposit”), Seller will, at the Close of Escrow cause Buyer to
be named as beneficiary under the Non-Cash Security Deposit. Buyer will not
receive a credit against the Purchase Price for such security deposits. If Buyer
cannot be named the beneficiary under the Non-Cash Security Deposit as of the
Close of Escrow, an escrow shall be established at the Close of Escrow in an
amount equal to the Non-Cash Security Deposit.

(f) Leasing Costs. Seller shall pay for all tenant improvement allowances and
leasing commissions with respect to the Lease, to the extent that such
improvement allowances and leasing commissions are unpaid as of the Close of
Escrow.

6.7.2. Calculation; Reproration. Seller shall prepare and deliver to Buyer no
later than five (5) days prior to the Close of Escrow an estimated closing
statement which shall set forth the costs payable under subsection (d) and the
prorations and credits provided for in this section and subsection (e) and
elsewhere in this Agreement. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this subparagraph. Buyer shall notify Seller within two
(2) days after its receipt of such estimated closing statement of any items
which Buyer disputes, and the parties shall attempt in good faith to reconcile
any differences not later than one (1) day before the Close of Escrow. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties (which shall not be withheld if prepared in accordance with this
Agreement) shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Close of Escrow (except
with respect to CAM Charges and Taxes, in which case such adjustment shall be
made within thirty (30) days after the information necessary to perform such
adjustment is available), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.

6.7.3. Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall responsible for arranging for its own insurance as of the
Close of Escrow; and (c) utilities, including telephone, electricity, water and
gas, shall he read on the Close of Escrow and Buyer shall be responsible for all
the necessary actions needed to arrange for utilities to he transferred to the
name of Buyer on the Close of Escrow, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Close of Escrow, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities, If a meter reading is unavailable for any
particular utility, such utility shall be prorated in the manner provided in
subparagraph (1)(e) above.

6.7.4. Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

6.7.5. Survival. This Paragraph shall survive the Close of Escrow.

7. Seller Representations, Warranties, and Covenants.

7.1. Representations and Warranties. Seller hereby represents and warrants as of
the date hereof and as of the Close of Escrow by appropriate certificate to
Buyer as follows:

7.1.1. Seller is a limited liability company duly formed and validly existing
under the laws of the State of Ohio. Seller has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained and will not result in a
breach of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Seller is a party or otherwise
bound. This Agreement is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

7.1.2. Seller has good and marketable title to the Real Property, subject to the
Permitted Exceptions. There are no outstanding rights of first refusal, rights
of reverter or options relating to the Real Property or any interest therein. To
Seller’s knowledge, there are no unrecorded or undisclosed documents or other
matters which affect title to the Real Property. Subject to the Lease, Seller
has enjoyed the continuous and uninterrupted quiet possession, use and operation
of the Real Property, without material complaint or objection by any person.

7.1.3. Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

7.1.4. There are no on-site employees of Seller at the Real Property, and
following the Close of Escrow, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Real Property.

7.1.5. There are no actions, suits or proceedings pending, or to the best of
Seller’s knowledge, threatened against Seller and affecting any portion of the
Property, at law or in equity, or before or by any federal, state, municipal, or
other governmental court, department, commission, board, bureau, agency, or
instrumentality, domestic or foreign.

7.1.6. Seller has not received any notice of any violations of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Real
Property or any portion thereof.

7.1.7. There are no unpaid bills, claims, or liens in connection with any
construction or repair of the Real Property except for those that will be paid
in the ordinary course of business prior to the Close of Escrow or which have
been bonded over or the payment of which has otherwise been adequately provided
for to the satisfaction of Buyer.

7.1.8. Seller has not experienced any material physical or mechanical defects in
the buildings or any material settlement or earth movement affecting the Real
Property.

7.1.9. To Seller’s knowledge, the zoning of the Real Property permits both the
current and intended building and use of the Real Property, and to Seller’s
knowledge there is no pending, or contemplated, rezoning. To Seller’s knowledge,
the Real Property complies with all applicable subdivision laws and all local
ordinances enacted thereunder and no subdivision or parcel map not already
obtained is required to transfer the Real Property to Buyer.

7.1.10. Seller will, pursuant to Paragraph 4 and Paragraph 7.3, deliver to Buyer
a true, accurate and complete copy of the Lease and there are no leases,
subleases, licenses, occupancies or tenancies in effect pertaining to any
portion of the Real Property, and no persons, tenants or entities occupy space
in the Real Property, except the Lease. There are no options or rights to renew,
extend or terminate the Lease or expand any Lease premises, except as shown in
the Lease. No brokerage commission or similar fee is due or unpaid by Seller
with respect to the Lease, and there are no written or oral agreements that will
obligate Buyer, as Seller’s assignee, to pay any such commission or fee under
the Lease or extension, expansion or renewal thereof. The Lease and any guaranty
thereof are in full force and effect, and are subject to no defenses, setoffs or
counterclaims for the benefit of the Tenant. Neither Seller nor, to Seller’s
knowledge, the Tenant is in default under the Lease. Seller is in full
compliance with all of the landlord’s obligations under the Lease, and Seller
has no obligation to any Tenant under the Lease to further improve the Tenant’s
premises or to grant or allow any rent or other concessions. No rent or other
payments have been collected in advance for more than one (1) month and no rents
or other deposits are held by Seller. Each rental concession, rental abatement
or other benefit granted to Tenants under the Lease will have been fully
utilized prior to the Close of Escrow.

7.1.11. To Seller’s knowledge, there are no presently pending or contemplated
proceedings to condemn the Real Property or any part of it.

7.1.12. To Seller’s knowledge, all water, sewer, gas, electric, telephone and
drainage facilities, and all other utilities required by law or by the normal
operation of the Real Property will be connected to the Real Property and will
be adequate to service the Real Property in its intended use and normal usage by
the Tenant and occupants of the Real Property and are in good working order and
repair.

7.1.13. To Seller’s knowledge, Seller has all licenses, permits (including
without limitation, all building permits and occupancy permits), easements and
rights-of-way which are required in order to continue the present use of the
Real Property and ensure adequate vehicular and pedestrian ingress and egress to
the Real Property.

7.1.14. Except for the Lease and the Contracts, there are no agreements or other
obligations which may affect the current use of the Real Property. Seller has
fully performed all of the obligations required to be performed by Seller under
the Contracts, and to Seller’s knowledge, the other parties to the same are not
in default thereunder.

7.1.15. Seller has no knowledge of nor received any written notice of violation
issued pursuant to any environmental law with respect to the Real Property or
any use or condition thereof. There are no above-ground or underground storage
tanks located on the Real Property.

7.1.16. Seller has not released and, to the best of Seller’s knowledge, there
has been no release of, any pollutant or hazardous substance of any kind onto or
under the Real Property that affects the Real Property or that would result in
the prosecution of any claim, demand, suit, action or administrative proceeding
against Buyer as owner of the Real Property based on any environmental
requirements of state, local or federal law including, but not limited to, the
Comprehensive Environmental Response Compensation and Liability Act of 1980,
U.S.C. 9601 et seq.

7.2. Indemnity; Survival. The foregoing representations and warranties of Seller
arc made by Seller as of the date hereof and again as of the Close of Escrow and
shall survive the Close of Escrow for a period of one year and shall not be
merged as of the date of the Close of Escrow hereunder. Seller shall indemnify
and defend Buyer against and hold Buyer harmless from, and shall be responsible
for all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorney’s fees, that may be suffered or incurred by Buyer,
including any third party due diligence expenses incurred by Buyer, if any
representation or warranty made by Seller is untrue or incorrect in any material
respect. The terms of Seller’s indemnity set forth above with respect to the
representations and warranties made herein shall survive for a period of one
year following the Close of Escrow.

7.3 Covenants of Seller. Seller hereby covenants from and after the Effective
Date as follows:

7.3.1. To cause to be in force building, fire, and extended coverage insurance
upon the Real Property, and public liability insurance with respect to damage or
injury to persons or property occurring on the Real Property in at least such
amounts, and with the same deductibles, as are maintained by Seller on the date
hereof.

7.3.2. To use commercially reasonable efforts to complete the Tenant’s premises,
in accordance with the provisions of the Lease, on or before November 15, 2007.

7.3.3. To not execute the lease or enter into any new lease with respect to the
Real Property, without Buyer’s prior written consent, which shall not be
unreasonably withheld. Further, once the Lease is executed, Seller will not
modify or cancel the Lease without first obtaining the written consent of Buyer.
Buyer shall have five (5) business days following receipt of a request for any
consent pursuant to this paragraph in which to approve or disapprove of any new
Lease or the execution of the Lease or any modification or cancellation of the
Lease. Failure to respond in writing within said time period shall be deemed to
be consent. Seller’s execution of a new lease or modification or cancellation of
the Lease following Buyer’s reasonable refusal to consent thereto shall
constitute a default hereunder.

7.3.4. To not sell, assign, or convey any right, title, or interest whatsoever
in or to the Real Property, or create or permit to attach any lien, security
interest, easement, encumbrance, charge, or condition affecting the Real
Property (other than the Permitted Exceptions).

7.3.5. To not, without Buyer’s written approval, (a) amend or waive any right
under any Contract, or (b) enter into any service, operating or maintenance
agreement affecting the Real Property that would survive the Close of Escrow.

7.3.6. To fully and timely comply with all obligations to be performed by it
under the Lease and Contracts, and all Permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.

7.3.7. To provide Buyer with copies of (a) any correspondence sent to or
received from the Tenant.

7.3.8. To use diligent efforts to obtain a SNDA and an estoppel certificate from
the Tenant, on the form provided by (or otherwise approved by) Buyer.

7.3.9. To deliver to Buyer copies of Tenant insurance certificates, prior to the
Close of Escrow.

7.3.10. Effective as of the Close of Escrow, any management agreement and any
leasing agreement affecting the Real Property shall be terminated by Seller and
any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.

7.3.11. To provide an accurate legal description within forty-five (45) days
after the Effective Date, which legal description shall be subject to Buyer’s
reasonable approval.

7.3.12. To deliver a proposed draft of the REA for Buyer’s review during the Due
Diligence Period, which shall be subject to Buyer’s reasonable approval.

8. Buyer Representations and Warranties. Buyer hereby represents and warrants to
Seller as of the date hereof and as of the Close of Escrow Buyer is a limited
liability company duly organized and validly existing under the laws of the
Commonwealth of Virginia. Buyer has full power and authority to enter into this
Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and all documents contemplated hereby by Buyer have been duly and validly
authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.

9. Conditions Precedent to the Close of Escrow.

9.1 Conditions Precedent. The obligations of Buyer to purchase the Property
pursuant to this Agreement shall, at the option of Buyer, be subject to the
following conditions precedent:

9.1.1. All of the representations, warranties and agreements of Seller set forth
in this Agreement shall be true and correct in all material respects as of the
date hereof and as of the Close of Escrow, and Seller shall not have on or prior
to the Close of Escrow, failed to meet, comply with or perform in any material
respect any covenants or agreements on Seller’s part as required by the terms of
this Agreement.

9.1.2. There shall be no change in the matters reflected in the Title Documents,
and there shall not exist any encumbrance or title defect affecting the Real
Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.

9.1.3. The Tenant shall not be in default under its Lease nor shall the Tenant
have discontinued operations at the Real Property nor shall the Tenant filed
bankruptcy or sought any similar debtor protective measure or be the subject of
an involuntary bankruptcy nor given notice that it intends to do any of the
foregoing.

9.1.4. Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior to the Close of Escrow, an estoppel certificate and a subordination,
nondisturbance and attornment agreement (“SNDA”) from the Tenant on forms
provided by (or otherwise approved by) Buyer. The matters certified in the
estoppel certificate and any modifications to the SNDA form shall be subject to
Buyer’s reasonable approval. Buyer shall send written notification to Seller
within five (5) business days following receipt of a copy of both the executed
estoppel certificate and SNDA of Buyer’s approval or disapproval and the basis
of such disapproval, if disapproved. If Buyer reasonably disapproves of the
estoppel certificate and/or SNDA, and Seller is unable to deliver a reasonably
acceptable estoppel certificate or SNDA (as the case may be) prior to the Close
of Escrow, Buyer shall have the right to terminate this Agreement and to obtain
a refund of the Deposit without any further action required by any party, and
neither party shall have any further obligation to the other.

9.1.5. Seller shall deliver an estoppel certificate from any party entitled to
enforce any restrictive covenants encumbering the Property. Said estoppel
certificate shall confirm that there are no defaults or monetary amounts owed
under the same restrictive covenants.

9.1.6. The Lease shall have been fully executed, in a form and including terns

9.1.7. Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior the Close of Escrow, written confirmation from the applicable governmental
authorities that (a) the Property is a validly subdivided parcel and (b) that
the Property is a separate tax parcel or separate tax parcels.

10. Effect of Failure. If Buyer notifies Seller of a failure to satisfy the
conditions precedent set forth in this Paragraph 9, Seller may, within five
(5) days after receipt of Buyer’s notice, agree to satisfy the condition by
written notice to Buyer, and Buyer shall thereupon be obligated to close the
transaction provided (a) Seller so satisfies such condition and (b) no such
right to cure shall extend the Close of Escrow. If Seller fails to agree to cure
or fails to cure such condition by the Close of Escrow, this Agreement shall be
automatically, terminated, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder; provided, however, if such failure constitutes
breach or default of its covenants, representations or warranties Seller shall
remain liable for such breach or default as otherwise set forth in this
Agreement.

11. Damage or Destruction Prior to the Close of Escrow. In the event that the
Real Property should be damaged by any casualty prior to the Close of Escrow,
then Seller shall promptly provide Buyer with written notice of such casualty.
If the cost of repairing such damage, as estimated by an architect or contractor
retained pursuant to the mutual agreement of the parties (the “Cost of
Repairs”), is (a) less than One Hundred Thousand Dollars ($100,000), the Close
of Escrow shall proceed as scheduled and any insurance proceeds, plus the cash
amount of any associated deductible, shall be paid over to Buyer; or (b) greater
than One Hundred Thousand Dollars ($100,000), then Buyer may in its discretion
either (i) elect to terminate this Agreement, in which case the Deposit shall be
returned to Buyer without any further action required from either party and
neither party shall have any further obligation to the other or (ii) proceed to
the Close of Escrow in which event any insurance proceeds, plus the cash amount
of any associated deductible, shall be paid over to Buyer. If the casualty is
uninsured, Buyer may terminate this Agreement unless Buyer receives a credit
against the Purchase Price equal to the Cost of Repairs. The foregoing
notwithstanding, if any casualty results in the cancellation of, or rental
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement without regard to the cost of repairs. Any notice required to
terminate this Agreement pursuant to this Paragraph shall be delivered no later
than thirty (30) days following Buyer’s receipt of Seller’s notice of such
casualty.

12. Eminent Domain. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of all or a material
part of the Real Property which, as reasonably determined by Buyer, would render
the Real Property unacceptable to Buyer or unsuitable for Buyer’s intended use,
Buyer shall have the right, by giving written notice to Seller within thirty
(30) days after Seller gives notice of the commencement of such proceedings to
Buyer, to terminate this Agreement, in which event this Agreement shall
automatically terminate, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder. If, before the Close of Escrow, proceedings
are commenced for the taking by exercise of the power of eminent domain of less
than a material part of the Real Property, or if Buyer has the right terminate
this Agreement pursuant to the preceding sentence but Buyer does not exercise
such right, then this Agreement shall remain in full force and effect and, on
the Close of Escrow, the condemnation award (or, if not theretofore received,
the right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, if the taking results in the cancellation of, or rent abatement
under, any Lease, Buyer shall have the option to terminate this Agreement.

13. Notices. All notices, demands, or other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Paragraph. All notices shall be
in writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by telecopy or (d) by a nationally recognized
overnight delivery courier. Notices delivered by telecopy shall be deemed
delivered when sent, provided that delivery by telecopy must be followed by
overnight delivery. Notices delivered by overnight courier shall be deemed
received on the business day following transmission. Notices shall be given to
the following addresses:

     
For Seller:
  Liberty Falls, LLC
Attn: Todd Crawford
8366 Princeton-Glendale Road
Suite B-2
West Chester, Ohio 45069
(513) 860-0016
(513) 860-5139 (fax)
With a copy to:
  Charles F. Hertlein, Jr.
DINSMORE & SHOHL LLP
1900 Chemed Center
255 East Fifth Street
Cincinnati, Ohio 45202
(513) 977-8315
(513) 977-8327 (fax)
For Purchaser:
  Triple Net Properties, L.L.C.
Attn: Theresa Hutton
1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
(714) 667-8252
(714) 667-6816 Fax
With a copy to:
  Joseph J. McQuade, Esquire
Hirschler Fleischer
701 East Byrd Street, 16th Floor
Richmond, VA 23219
(804) 771-9502
(804) 644-0957 Fax
After December 1, 2006:
 
  Joseph J. McQuade, Esquire
Hirschler Fleischer
2100 E. Cary St
Richmond, VA 23223-7078
(804) 771-9502 (804) 644-0957 Fax

14. Remedies.

14.1. Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days thereafter during which
period Seller may cure the default, Buyer may at its option, either (a) declare
this Agreement terminated in which case the Deposit shall be returned to Buyer
without any further action required from either party, and bring an action for
any damages incurred by Buyer or (b) treat the Agreement as being in full force
and effect and bring an action against Seller for specific performance.

14.2. Defaults by Buyer. If there is any default by Buyer under this Agreement,
following notice to Buyer and seven (7) days, during which period Buyer may cure
the default, Seller may, as its sole remedy, declare this Agreement terminated,
in which case the Deposit shall be paid to Seller as liquidated damages and each
party shall thereupon be relieved of all further obligations and liabilities,
except any which survive termination.

If this Agreement is terminated due to the default of Buyer hereunder, Buyer
shall, in addition, deliver to Seller, at no cost to Seller, the Due Diligence
Items.

15. Assignment. Buyer may assign any or all of its rights and obligations under
this Agreement to any one or more persons or entities upon notice to Seller;
provided however, that absent the express agreement of Seller, no such
assignment shall release Buyer from its liabilities hereunder. In addition,
Buyer shall have the right to direct the Seller to convey the Property to a
group of up to thirty-five designees, who will not be assignees under this
Agreement; provided, however, that Seller’s conveyance to such designees shall
not relieve Buyer from any liability under this Agreement.

16. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the state where the Real Property is
located. Where required for proper interpretation, words in the singular shall
include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.

17. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein Or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

18. Attorney’s Fees. If it becomes necessary for either party to file a suit to
enforce this Agreement or any provisions contained herein, the prevailing party
shall be entitled to recover, in addition to all other remedies or damages,
reasonable attorneys’ fees and costs of court incurred in such suit.

19. Entire Agreement; Survival. This Agreement (and the items to be furnished in
accordance herewith) constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
therewith. No representation, warranty, covenant, agreement, or condition not
expressed in this Agreement shall be binding upon the parties hereto nor shall
affect or be effective to interpret, change, or restrict the provisions of this
Agreement. The obligations of the parties hereunder and all other provisions of
this Agreement shall survive the Close of Escrow or earlier termination of this
Agreement, except as expressly limited herein

20. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute the entire agreement of the
parties.

21. Acceptance. Time is of the essence of this Agreement. If the final date of
any period falls upon a Saturday, Sunday, or legal holiday under the Federal law
or laws of the States of Ohio and California, then in such event the expiration
date of such period shall be extended to the next day which is not a Saturday,
Sunday, or legal holiday under Federal law or the laws of the States of Ohio and
California.

22. Real Estate Commission. Seller and Buyer each represent and warrant to the
other that neither Seller nor Buyer has contacted or entered into any agreement
with any real estate broker, agent, finder or any other party in connection with
this transaction, and that neither party has taken any action which would result
in any real estate broker’s, finder’s or other fees or commissions being due and
payable to any party with respect to the transaction contemplated hereby. Each
party hereby indemnifies and agrees to hold the other party harmless from any
loss, liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this Paragraph.

23. Cooperation with S-X 3-14 Audit. Seller acknowledges that Buyer intends to
assign all of its rights, title and interest in and to this Agreement. The
assignee may be a publicly registered company (“Registered Company”) promoted by
Buyer. Seller acknowledges that it has been advised that if Buyer is a
Registered Company, the assignee is required to make certain filings with the
Securities and Exchange Commission (the “SEC Filings”) that relate to the most
recent pre-acquisition fiscal year (the “Audited Year”) for the Property. To
assist the assignee in preparing the SEC Filings, Seller agrees to provide the
assignee at Seller’s offices with the following, at assignee’s expense and to
the extent such information is reasonably available:

     
23.1.
  Access to bank statements for the Audited year;
23.2.
  Rent Roll as of the end of the Audited Year;
23.3.
  Operating Statements for the Audited Year;
23.4.
  Access to the general ledger for the Audited Year
23.5.
  Cash receipts schedule for each month in the Audited Year;
23.6.
  Access to invoice for expenses and capital improvements in the Audited Year;
23.7.
  Accounts payable ledger and accrued expense reconciliations;
23.8.
  Check register for the 3-months following the Audited Year
23.9.
  Lease and 5-year lease schedules;
23.10.
  Copies of all insurance documentation for the Audited Year;

23.11. Copies of accounts receivable aging as of the end of the Audited Year and
an explanation for all accounts over thirty (30) days past due as of the end of
the Audited Year; and

23.12. Signed representation letter at the end of the field work, in the form
attached hereto and incorporated herein as Exhibit D.

The provisions of this Paragraph shall survive Settlement.

24. Personal Guarantee. Guarantors personally join in this Agreement solely for
the purpose of unconditionally and jointly and severally guaranteeing that the
Seller will refund the Deposit (including any portions released to Seller) if
and when the terms of this Agreement entitle the Buyer to recover the Deposit.
Guarantors acknowledge that they will benefit personally from the consummation
of the transaction contemplated in this Agreement, and that in consideration of
such anticipated personal benefit, that each of the Guarantors agrees to
indemnify, defend, and hold Buyer harmless in the event that Seller fails to
refund the Deposit (including any portions released to Seller) if and when the
terms of this Agreement entitle the Buyer to recover the Deposit.

25. Chrestensen/Crawford Lease. Buyer and Guarantors hereby agree to use
commercially reasonable efforts to negotiate and agree upon the form of a lease
(the “Chrestensen/Crawford Lease”) in a form reasonably acceptable to Buyer and
Guarantors prior to the end of the Due Diligence Period. Seller agrees that at
the Close of Escrow, Escrow Holder shall retain Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) from the proceeds of the Purchase Price to be used
as the security deposit for the Chrestensen/Crawford Lease. If the form of the
Chrestensen/Crawford Lease has not been agreed to by the end of the Due
Diligence Period, Buyer shall have the right to terminate this Agreement and
recover the entire Deposit.

26. Exhibits. The following exhibits are attached hereto and incorporated herein
as actually set forth in this Agreement;

Exhibit A — Legal Description of the Real Property
Exhibit B — Letter of Intent for Lease
Exhibit C — Assignment and Assumption Agreement
Exhibit D — Form Audit Letter

1

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

WITNESS THE FOLLOWING SIGNATURES:

      SELLER:   LIBERTY FALLS, LLC
 
  an Ohio limited liability company
By: /s/ Todd Crawford
Name: Todd Crawford
Title: Managing Member
Date: 10.26.06
GUARANTORS:
  /s/ David K. Chrestensen
DAVE CHRESTENSEN
Date: 10/26, 2006
 
  /s/ Todd Crawford
TODD CRAWFORD
Date: 10.26, 2006
BUYER:
  TRIPLE NET PROPERTIES, L.L.C.
a Virginia limited liability company
By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President
Date: 10/30, 2006

2